The plaintiff physician appeals from a judgment entered by a single justice of this court affirming the decision and final order of the Board of Registration in Medicine (Board) censuring the physician. G. L. c. 112, § 5. The Board adopted the decision of a hearings officer that the physician violated good and acceptable medical practice when he released to the press information concerning a patient’s medical condition.
The physician argues that, in circumstances we need not detail, the patient’s conduct warranted the release of the information. He asserts that the patient impliedly or apparently authorized others to publicize complaints against the physician and that the release of the information about the patient was justified to counteract an attack on his professional conduct. The physician also asserts that by his conduct the patient waived his right to confidentiality and is estopped to deny waiver.
There was substantial evidence in support of the Board’s decision against the physician on these points. G. L. c. 30A, § 14 (7). See Arthurs v. Board of Registration in Medicine, 383 Mass. 299, 304-305 (1981). The Board committed no error of law. A fundamental problem with each of the physician’s arguments is that no medical information about the patient was shown to have been disclosed publicly before the physician *1014made it public himself. Thus, there was no possibility on the evidence of demonstrating that the patient waived his right of confidentiality, that the patient was estopped to deny that he waived his right, or that the patient in any way authorized others to disclose his medical records.
■ Ellen L. Janos, Assistant Attorney General, for the defendant.
Kurt M. Pressman (Lee D. Goldstein with him) for the plaintiff.
The physician does not argue that his disclosure of medical information concerning the patient did not warrant the discipline imposed, if his arguments concerning authorization, waiver, and estoppel are rejected.
We agree with the conclusions of the single justice on the issues considered by him.

Judgment affirmed.